DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the specification overcome the drawing and specification objections from the previous office action (5/13/2021).  The drawing and specification objections from the previous office action are withdrawn.  A specification objection resulted from the amendment to specification P[0060] (recited below).
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (5/13/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: In the amended P[0060] line 3, “may be or may be included” should be “may be .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1 in view of Iagnemma et al Patent Application Publication Number 2018/0196417 A1 and Fujimoto Patent Application Publication Number 2018/0129981 A1.
Regarding claim 1 Gao et al teach the claimed mobile computing device, user interface 120 (Figure 1 and P[0017]), comprising:
the claimed display, the user interface 120 may be a smartphone, a laptop computer, etc. or the user interface 120 may be a touchscreen P[0041];
the claimed processor, the user interface 120 may be a smartphone, a laptop computer, etc. P[0041], smartphones and laptops are well known to have a processor; and

the claimed generating a ride request for a ride in an autonomous vehicle and specifying a pickup location, “receiving a pickup request for the potential passenger, where the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle” (abstract), and “S210 includes receiving a pickup request for a potential passenger.” (P[0050] and Figure 2);
the claimed then transmitting the ride request to a server computing system in communication with the mobile computing device, a mobile electronic device communicates with a system that affects control of an autonomous vehicle such as the vehicle coordinator 130 P[0041], the system 100 may include remote server processors (P[0040] and Figure 1), and the vehicle coordinator 130 may transmit data to the autonomous vehicle using external sources such as through the user interface 120 P[0043], the claimed server computing system causes the ride request to be transmitted to the AV, “The vehicle coordinator 130 functions to provide passenger pickup related data and/or decision assistance to the autonomous vehicle” P[0043], and “the vehicle coordinator 130 may generate pickup or ride requests that are provided to the one or more autonomous vehicles” P[0043], the claimed AV is in communication with the server computing system, the vehicle coordinator 130 communicates bi-directional with 
the claimed then receiving an indication from the server computing system that the AV is approaching the pickup location, “in S220, an onboard computer of the autonomous vehicle or vehicle routing coordinator may use the obtain identification and location information to generate routing instructions and autonomous vehicle control instructions for the autonomous vehicle to allow the autonomous vehicle to successfully maneuver to the enhanced location of the identified intended passenger or person” (P[0076] and Figure 2); and
the claimed then emitting from the mobile computing device a passenger identifier received from the server computing system, “The signal detection unit functions to detect signals directed toward the autonomous vehicle that are produced and/or generated by a computing device or an electronic device of a pedestrian or intended passenger.” P[0024], “The signal generator of the autonomous vehicle may be able to generate a random, unique signal and transmit that signal to the electronic device or computing device of the intended passenger prior to the autonomous vehicle's arrival or even upon arrival of the autonomous vehicle at the location or vicinity of the intended passenger.  The random signal may then be used by the intended passenger to specifically identify himself as well as precisely locate himself to the autonomous vehicle.  
Gao et al do not explicitly teach the claimed refining of the pickup location responsive to detecting the passenger identifier emitted from the mobile device, but refines the route based on the identification of the passenger P[0076].  The system of Gao et al is able to modify the route of the AV, and detects signals from the user interface.  A person of ordinary skill in the art would understand to adjust the vehicle path to the detected signals.  Iagnemma et al teach, a rider requests a ride using a hailing app that includes a general goal location (Figure 1 step 10), the request is forwarded to a server (Figure 1 step 12), a vehicle is assigned to the request (Figure 1 step 14), driver receives request and drivers toward general goal location (Figure 1 step 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al with the vehicle navigation to the precise location of Iagnemma et al in order to minimize rider wait times when signaling to a vehicle (Iagnemma et al P[0040]).
Gao et al and Iagnemma et al do not teach the claimed emitting of the passenger identifier causes the AV to decrease velocity for detection of the passenger identifier.  Fujimoto teaches, identifying a ride seeker in a system having vehicle M, persons P4 to P6, terminal devices 400-1 and 400-2 held by the person P4 and P5, and a server device 500 where the vehicle M, the terminal devices 400, and the server device 500 communicate with each other via a network NW (Figure 7 and P[0112]), “the person P5 uses the terminal device 400-2 to transmit both information indicating that he or she is a ride seeker and position information of the terminal device 400-2 to the server device 500 via the network NW.  On the basis of the information received from the terminal device 400-2, the server device 500 extracts the vehicle M that is traveling nearest to the position of the terminal device 400-2 and transmits both the information indicating that he or she is a ride seeker and the position information of the terminal device 400-2 to the extracted vehicle M.” P[0116], and “the travel control unit is configured to 
The speed reduction of Fujimoto would be combined with system of Gao et al and Iagnemma et al as an additional control of the autonomous vehicle based on sensed information.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al and the vehicle navigation to the precise location of Iagnemma et al with the speed reduction for recognition of a ride seeker of Fujimoto in order to more easily determine the vehicle a person can share a ride (Fujimoto P[0040]).
Regarding claim 2 Gao et al teach the claimed passenger identifier is a visual signal associated with a passenger account, “signals produced or generated by the computing device or the electronic device may be a visible (e.g., visible light)” P[0024], “immediately after or prior to the arrival of the autonomous vehicle to the intended passenger's location, the intended passenger and the autonomous vehicle may negotiate a signal (or image or displayable element) to enhance the autonomous vehicle's ability to locate and identify the intended passenger” P[0027], “the autonomous vehicle would seek to locate and/or identify the intended passenger based on identifying the drawing with one or more of the sensors of the autonomous vehicle” P[0028], and “pickup request data may include data about the requestor's location, a specified pickup location, the type of vehicle requested, information about for whom the request is 
Regarding claim 3 Gao et al teach the claimed ride request includes a destination location, “an attribute or characteristic of a ride request may include a proposed destination or distance of travel, a number of proposed passengers, an urgency of the ride request” P[0053].
Regarding claim 4 Gao et al teach the claimed ride request includes an indication of a number of passengers to be picked up, “an attribute or characteristic of a ride request may include a proposed destination or distance of travel, a number of proposed passengers, an urgency of the ride request” P[0053]. 
Regarding claim 5 Gao et al do not teach the claimed passenger identifier is a QR code that encodes identifying information for a person requesting the ride, but does teach using visual identification to identify a passenger (P[0024] and P[0027]) and uses a camera in the identification P[0025].  A QR code is a visual identification that would be identified by a camera.  Iagnemma et al teach, “As shown in FIG. 6, signaling may be achieved by displaying a particular image or sequence of images 3104, 3106 (for example, displayed alternating at a fixed repeat rate).  The image may be constructed of patterns 3102, or other distinctive visual features.  The images may be black and white, grayscale, or use some other defined color palette.  The texture might include information that is encoded in a format (such as QR codes 3202 as shown in FIG. 5, which encode information in a binary format).” (P[0110] and Figures 5, 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of 
Regarding claim 6 Gao et al do not teach the claimed indication from the server computing system has a direction that the AV is approaching.  Iagnemma et al teach “The user is then presented with instructions 3002, as shown in FIG. 7, that relate to the signaling process.  For example, in the case of a light or an image based signal that is emitted by the device display, it may be important to orient the display towards the road so that the signal travels in the direction from which the vehicle is likely to approach.” P[0109], and “Signaling to a nearby autonomous vehicle may be achieved by displaying a particular image or sequence of images (for example, displayed alternating at a fixed repeat rate) on a signaling device in a manner (e.g., presenting the device in an orientation such that the image or images are displayed toward the roadway at shoulder height or above) that is likely to lie within a visual line of sight of, for example, video sensors mounted on a nearby autonomous vehicle.” P[0067].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al and the speed reduction for recognition of a ride seeker of Fujimoto with the directions to orient the display toward the road where the vehicle approaches of Iagnemma et al in order to minimize rider wait times when signaling to a vehicle (Iagnemma et al P[0040]).
Regarding claim 7 Gao et al teach the claimed the AV refines the pickup location based on a wireless signal from the mobile computing device, “in S220, an onboard 
Regarding claim 9 Gao et al teach the claimed displaying instructions on the display to instruct a person to present the passenger identifier, “S220 may function to provide the intended passenger instructions for performing an autonomous vehicle-determined movement or signal that may involve specific gestures and/or movements to be performed using an electronic device of the intended passenger” P[0074], and “The 
Regarding claim 10 Gao et al teach the claimed autonomous vehicle (AV), an autonomous vehicle 110 (Figure 1 and P[0017]), comprising:
the claimed processor, one or more processors of the autonomous vehicle P[0020];
the claimed memory that stores instructions executed by the processor to perform acts, “The method of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.  The instructions are preferably executed by computer-executable components preferably integrated with an autonomous vehicle platform.  The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.  The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions.” P[0083], comprising:
the claimed receiving a ride instruction from a server computing system with data specifying a pickup location and identifying information for a person, “receiving a pickup request for the potential passenger, where the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle” (abstract), and “The pickup request 
the claimed then navigating to the pickup location indicated in the ride instruction, “S220 includes using GPS and/or address data provided as part of a user pickup request to navigate to an area” (P[0070] and Figure 2), and the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle (abstract);
the claimed while navigating, employing a sensor of the AV to scan an external environment for a passenger identifier that encodes the identifying information, an autonomous vehicle 110 having a sensor suite 111 (Figure 1 and P[0017]), the sensor suite 111 may include computer vision system, LIDAR, RADAR, wheel speed sensors, GPS, cameras, etc. P[0020], the sensor suite 111 may additionally include a gesture detection unit, a signal detection unit, a body frame detection and facial recognition unit P[0020], S220 preferably includes locating the potential passenger using one or more of passenger location data, passenger identity data, vehicle map data, and autonomous vehicle sensor data (Figure 2 and P[0062]), “S220 includes receiving image data from a potential passenger's mobile electronic device and comparing that image data to map data 
the claimed scanning, identifying the passenger identifier based on the sensor signal output by the AV sensor where the person is presenting the passenger identifier, “The signal generator of the autonomous vehicle may be able to generate a random, unique signal and transmit that signal to the electronic device or computing device of the intended passenger prior to the autonomous vehicle's arrival or even upon arrival of the autonomous vehicle at the location or vicinity of the intended passenger.  The random signal may then be used by the intended passenger to specifically identify himself as well as precisely locate himself to the autonomous vehicle.  Thus, the random signal may serve dual purposes including precisely locating the intended passenger and also, for authorizing the intended passenger for pickup.” P[0028], and the sensor suite 111 may include a signal detection unit P[0020];

the claimed navigating to pick up the person, “an onboard computer of the autonomous vehicle or vehicle routing coordinator may use the obtain identification and location information to generate routing instructions and autonomous vehicle control instructions for the autonomous vehicle to allow the autonomous vehicle to successfully maneuver to the enhanced location of the 
Gao et al do not explicitly teach that the claimed navigation to the person is in response to the determining of the identifying information, but the locating of the passenger in S220 (Figure 2) may be interpreted as an identification of the passenger which would be followed by the routing to the passenger.  Iagnemma et al teach, a rider requests a ride using a hailing app that includes a general goal location (Figure 1 step 10), the request is forwarded to a server (Figure 1 step 12), a vehicle is assigned to the request (Figure 1 step 14), driver receives request and drivers toward general goal location (Figure 1 step 16, and Figure 17 step 1702), rider broadcasts location indication signal (Figure 17 step 1704), vehicle receives the signal (Figure 17 step 1706), the vehicle computes a precise goal location using the received request (Figure 17 step 1708) and the vehicle navigates to the precise goal location (Figure 17 step 1712) (claimed navigation to the person is in response to the determining of the identifying information).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al with the vehicle navigation to the precise location of Iagnemma et al in order to minimize rider wait times when signaling to a vehicle (Iagnemma et al P[0040]).

The speed reduction of Fujimoto would be combined with system of Gao et al and Iagnemma et al as an additional control of the autonomous vehicle based on sensed information.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al and the vehicle 
Regarding claim 12 Gao et al do not teach the claimed passenger identifier is a barcode, but does teach using visual identification to identify a passenger (P[0024] and P[0027]) and uses a camera in the identification P[0025].  A barcode is a visual identification that would be identified by a camera.  Iagnemma et al teach, “As shown in FIG. 6, signaling may be achieved by displaying a particular image or sequence of images 3104, 3106 (for example, displayed alternating at a fixed repeat rate).  The image may be constructed of patterns 3102, or other distinctive visual features.  The images may be black and white, grayscale, or use some other defined color palette.  The texture might include information that is encoded in a format (such as QR codes 3202 as shown in FIG. 5, which encode information in a binary format).” (P[0110] and Figures 5, 6).  A QR code is a two dimensional barcode.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al and the speed reduction for recognition of a ride seeker of Fujimoto with the QR code identification of Iagnemma et al in order to minimize rider wait times when signaling to a vehicle (Iagnemma et al P[0040]).  
Regarding claim 13 Gao et al teach the claimed passenger identifier is a light pattern emanating from a mobile computing device, “The signal detection unit functions to detect signals directed toward the autonomous vehicle that are produced and/or generated by a computing device or an electronic device of a pedestrian or intended .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1, Iagnemma et al Patent Application Publication Number 2018/0196417 A1 and Fujimoto Patent Application Publication Number 2018/0129981 A1 as applied to claim 1 above, and further in view of Smirin Patent Application Publication Number 2014/0040079 A1.
Regarding claim 8 Gao et al do not teach the claimed receiving updates as to a distance of the AV from the pickup location.  Iagnemma et al teach, “information on the precise location of the AV (which is known to the AV) may be transmitted to the user's device and displayed on a user interface such as a map, potentially in conjunction with an estimate of the user's location} P[0106].  This location information could include the claimed updating distance of the AV from the pickup location, though it does not explicitly teach as such.  Smirin teaches, a user icon 212, a transportation entity icon 225, and a distance of 1.1 miles between them 227 (Figure 2B), then as the vehicle moves toward the user, the distance between them is indicated as 0.6 miles (Figure 2C and P[0038]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1, Iagnemma et al Patent Application Publication Number 2018/0196417 A1 and Fujimoto Patent Application Publication Number 2018/0129981 A1 as applied to claim 10 above, and further in view of Donnelly et al Patent Application Publication Number 2018/0341274 A1.
Regarding claim 11 Gao et al teach the claimed passenger identifier is a wireless signal from a mobile computing device of a passenger, “The user interface 120 enables an autonomous vehicle user (e.g., a potential passenger, or a ridesharing platform user who may not be a passenger) to interact with and provide information to an autonomous vehicle (e.g., information about a passenger for whom a pickup is requested).  The user interface 120 is preferably a web interface or a native application interface accessible through a mobile electronic device (e.g., a smartphone, a laptop computer, etc.) but may additionally or alternatively be any interface through which a user may communicate with an autonomous vehicle no or a system that affects control of an autonomous vehicle no (e.g., the vehicle coordinator 130).” (P[0041] and Figure 1), and “the user interface 120 may be used by the autonomous vehicle user or intended passenger to perform one or more signals for requesting a ride or a pickup by an .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1, Iagnemma et al Patent Application Publication Number 2018/0196417 A1 and Fujimoto Patent Application Publication Number 2018/0129981 A1 as applied to claim 14 above, and further in view of Ramanujam Patent Application Publication Number 2015/0346727 A1.
Regarding claim 14 Gao et al do not teach the claimed passenger identifier is a keychain held in the air, but do teach using video data from the autonomous vehicle to specifically identify objects that are in close proximity to the intended passenger P[0061].  The object close to the passenger may be a keychain.  Ramanujam teaches, “the user may be carrying a keychain that, if placed in proximity to the autonomous vehicle, verifies that the user is authorized to enter into the autonomous vehicle” P[0023].  The keychain may be identified by the imaging sensors (cameras) of Gao et al to identify the passenger.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al, the vehicle navigation to the precise location of Iagnemma et al and the speed reduction for recognition of a ride seeker of Fujimoto with the keychain identification of Ramanujam in order to reduce traffic collisions, increase vehicle reliability, increase roadway capacity, reduce traffic congestion, and benefit impaired users allowing travel in autonomous vehicles (Ramanujam P[0002]).
Claims 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1 in view of Kemler et al Patent Number 9,494,938 B1 and Fujimoto Patent Application Publication Number 2018/0129981 A1.
Regarding claim 15 Gao et al teach the claimed autonomous vehicle (AV), an autonomous vehicle 110 (Figure 1 and P[0017]), comprising:
the claimed processor, one or more processors of the autonomous vehicle P[0020];

the claimed receiving a sensor signal from a sensor of the AV, “S220 preferably includes locating the potential passenger using one or more of passenger location data, passenger identity data, vehicle map data, and autonomous vehicle sensor data” (P[0062] and Figure 2), “S220 includes receiving image data from a potential passenger's mobile electronic device and comparing that image data to map data and/or autonomous vehicle sensor data to determine a location of the passenger” P[0071], an autonomous vehicle 110 having a sensor suite 111 (Figure 1 and P[0017]), and the sensor suite 111 may include computer vision system, LIDAR, RADAR, wheel speed sensors, GPS, cameras, etc. P[0020], the sensor suite 111 may additionally include a gesture detection unit, a signal detection unit, a body frame detection and facial recognition unit P[0020];

the claimed then transmitting identifying information encoded in the passenger identifier to a server computing system in network communication with the AV, “a system 100 for intended passenger detection includes an autonomous vehicle 110 having a sensor suite 111.  The system 100 may additionally include a user interface 120, a vehicle coordinator 130, and/or a remote expert interface 140.” (P[0017] and Figure 1), “The remote expert interface 140 functions to provide information to and/or from a remote expert” P[0045], “The vehicle 
the claimed receiving an indication from the server computing system as to whether the identifying information is associated with a passenger, “S230 may 
the claimed navigating towards a person to pick up the person when the server computing system identifies the passenger, “S220 preferably includes locating the potential passenger using one or more of passenger location data, passenger identity data, vehicle map data, and autonomous vehicle sensor data” P[0062], “The remote expert may, for example, use video data to identify the potential passenger.” P[0073], and “in S220, an onboard computer of the autonomous vehicle or vehicle routing coordinator may use the obtain identification and location information to generate routing instructions and autonomous vehicle control instructions for the autonomous vehicle to allow the 
	Gao et al do not explicitly teach the claimed identifying information is associated with a passenger account, but instead describe several possible identifiers of a passenger (P[0061] thru P[0076]), and a user account linked to a pickup request P[0055].  The user account of Gao et al may include a photo of the user and would provide the imaging identification for the pickup request.  Kemler et al teach, “using the user information to identify user account information including identifying information of the user” (column 1 lines 53 thru 55), “The signal may include a unique, distinct, and/or easily distinguishable string of text or image rather than the user's name, destination, etc. This protects the user's privacy.  The signal may also be selected by the user, for example, when setting up an account to use the dispatching service.  In some examples, if the user is to be a passenger of the vehicle, the unique string may be an authentication token which expires after some event.” (column 3 lines 60 thru 67), “The user account information may also include personal information such as the user's name, contact information, identifying information of the user's client computing device (or devices if multiple devices are used with the same user account), as well as one or more unique signals for the user.” (column 8 lines 18 thru 23), and “At block 1004, a client computing device based on the user information.  This client computing device may be identified for example because it is included in the user information or by reference to user account information identified by the user information.  At block 1006, a location of the client computing device is identified.” (column 12 line 65 thru column 13 line 3 and Figure 10).

Gao et al and Kemler et al do not teach the claimed causing the AV to decrease velocity response to determining that the person is presenting the passenger identifier to enable detection.  Fujimoto teaches, identifying a ride seeker in a system having vehicle M, persons P4 to P6, terminal devices 400-1 and 400-2 held by the person P4 and P5, and a server device 500 where the vehicle M, the terminal devices 400, and the server device 500 communicate with each other via a network NW (Figure 7 and P[0112]), “the person P5 uses the terminal device 400-2 to transmit both information indicating that he or she is a ride seeker and position information of the terminal device 400-2 to the server device 500 via the network NW.  On the basis of the information received from the terminal device 400-2, the server device 500 extracts the vehicle M that is traveling nearest to the position of the terminal device 400-2 and transmits both the information indicating that he or she is a ride seeker and the position information of the terminal device 400-2 to the extracted vehicle M.” P[0116], and “the travel control unit is configured to decrease a traveling speed of the vehicle when the determination unit has determined that the person recognized by the recognition unit is a ride seeker” (Claim 10).  The vehicle speed is reduced when the server informs the vehicle of the position of the ride seeker is near based on the signal from the terminal device.

Regarding claim 16 Gao et al teach the claimed navigating past the person when the server computing system indicates that the information is not associated with the passenger account, a remote expert may not authorize access to the vehicle by using image data of a potential passenger P[0077].
Regarding claim 19 Gao et al do not teach the claimed passenger identifier is a barcode, but does teach using visual identification to identify a passenger (P[0024] and P[0027]) and uses a camera in the identification P[0025].  A barcode is a visual identification that would be identified by a camera.  Kemler et al teach, “Once the request has been received, the one or more server computing devices may also generate a unique signal according to a set of rules.  For example, the set of rules may correspond to the set of rules discussed above with regard to storage system 250.  Thus, one or more computing devices 210 may use that set of rules to generate a unique signal.  This unique signal may include a unique string of text or alphanumeric characters or an image such as an icon or photograph.  In some examples, the unique signal may include a series of nonsensical letters (e.g. they do not form a word), a 
Regarding claim 20 Gao et al teach the claimed sensor is a video camera, video captured by one or more cameras of the autonomous vehicle P[0021], and the sensor suite 111 may include still or video captured by the cameras of the vehicle P[0022].
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al Patent Application Publication Number 2017/0253714 A1, Kemler et al Patent Number 9,494,938 B1 and Fujimoto Patent Application Publication Number 2018/0129981 A1 as applied to claim 15 above, and further in view of Ramanujam Patent Application Publication Number 2015/0346727 A1.
Regarding claim 17 Gao et al teach the claimed receiving a home address for the person, the ride request may include a destination P[0053], a destination could be a home address (a person of ordinary skill in the art would understand that a destination may include the home address).  Gao et al, Kemler et al and Fujimoto do not explicitly teach the claimed responsive to picking up the person, navigating to the home address, but the purpose of picking up passengers based on ride requests would be to deliver the passenger to a destination.  Ramanujam teaches the user may enter a name or 
Regarding claim 18 Gao et al do not teach the claimed passenger identifier is a keychain held in the air, but do teach using video data from the autonomous vehicle to specifically identify objects that are in close proximity to the intended passenger P[0061].  The object close to the passenger may be a keychain.  Ramanujam teaches, “the user may be carrying a keychain that, if placed in proximity to the autonomous vehicle, verifies that the user is authorized to enter into the autonomous vehicle” P[0023].  The keychain may be identified by the imaging sensors (cameras) of Gao et al to identify the passenger.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for locating and identifying a potential passenger of Gao et al, the user account identification of Kemler et al and the speed reduction for recognition of a ride seeker of Fujimoto with the keychain identification of Ramanujam in order to reduce 
Relevant Art
Regarding the amended limitations of 8/12/2021, related to the claimed causing the AV to decrease velocity responsive to identifying that a person is presenting a passenger identifier.  The examiner point to 2 pieces of art that are relevant.  First, the above cited Fujimoto Patent Application Publication Number 2018/0129981 A1 for the teachings recited in the 103 rejections above.  And second Scott et al Patent Application Publication Number 2020/0272143 A1.  Scott et al may be prior art teaching the amended limitations, but the applicant may be able to invoke a prior art exception based on the assignee.  The examiner is unsure if the “GM Cruise Holdings LLC” of the present application is the same as the “GM Global Technology Operations LLC” of Scott et al.  The examiner is merely making the applicant aware of the Scott et al PGPub to insure full disclosure of all relevant art.  Scott et al is not recited in any rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662